 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarymount College of Virginia,PetitionerandMarymount College of Virginia Faculty Asso-ciation,affiliated with National Education Asso-ciation.Case 5-UC-15123 June 1986DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND STEPHENSOn 20 August 1982 the Acting Regional Direc-tor for Region 5 issued a Decision and Order Clari-fying Unit in the above-entitled proceding in whichhe ordered included in the existing recognized bar-gainingunitcertainemployee classifications.'Thereafter, in accordance with Section 102.67 ofthe Board's Rules and Regulations, the Employer-Petitioner filed a timely request for review alleg-ing, inter alia, that the Acting Regional Directordeparted from official Board precedent, that hisfindings are either contrary to the evidence or notreflective of the weight of the evidence, and thatBoard precedent supports the exclusion of the dis-puted classifications of program coordinatorsandprofessional librarians from the bargaining unit de-scription.The Employer-Petitioner also filed abrief in support of its request and a statement inopposition to the Union's request for review. TheUnion also filed a timely request for review alleg-ing, inter alia, that the Acting Regional Directordeparted from official Board and Court precedentby relying on only 5 of the 25 criteria establishedby the U.S. Supreme Court inNLRB v. YeshivaUniversity,444 U.S. 672 (1980), in finding the nurs-ing faculty to be managerial and that the ActingRegional Director also committed error in deter-miningseveral substantial factual issues contrary tothe record. The Union filed a brief in support of itsrequest and a statement in opposition to the Em-ployer-Petitioner's request for review.By telegraphic order dated 10 February 1984 theBoard granted review regarding the propriety ofthe Acting Regional Director's clarification of theunit by including the program coordinators andprofessional librarians but in all other respectsdenied the requests for review. Thereafter, both theEmployer-Petitioner and the Union filed briefs onreview, and the Employer-Petitioner filed a motionfor oral argument before the Board.2'The hearing extendedover 39hearing dates, encompassing more than10,850 pages of transcript and 400 plus exhibits2 The Employer-Petitioner has requested oral argumentThe request isdenied as the record and briefs adequately present the issues andthe posi-tions of the partiesThe NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under reviewand makes the following findings.The Employer-Petitioner (the College) is a liber-alartscollegeorganized in 1950 as a 2-yearwomen's college.In 1975 it expanded to a 4-yeardegree-granting institution,and in 1979 further ex-panded with graduate programs in education andbusiness administration.The Collegeisgovernedby a 20-member board of directors which has legaljurisdiction over the academic and business affairsof the College. There are five corporate officers:the president, the dean of the College, the dean ofstudent services, the registrar,and the businessmanager.The deans and other officers report tothe president. The president is appointed by theboard of directors on a yearly basis and is delegat-ed the authority and responsibility for supervisingallactivities and implementing programs in con-formity with the College's objectives and bylaws aswell asthe articulated policy of the board. Thepresident also serves as the primary channel ofcommunication between the board and all otherlevels of the College. Further, the president nomi-nates all other deans and officers who are approvedby the board. The dean of the College is primarilyresponsible for appointment,retention, termination,and development of faculty and, in collaborationwith other academic administrators, the divisionchairmen, and the graduate program director, re-cruits and selects the faculty members. Moreover,the dean is responsible for supervising along withthe business manager the preparation of the instruc-tional and academic budgets and approving theirdisbursement.The five corporate officers alongwith the assistant academic dean, the director ofdevelopment, the division chairmen, and the gradu-ate program director make up the College Councilwhich is the primary governing committee in theCollege.Each of the College's four academic divisions isheaded by a division chairman who reports directlyto the dean. A division chairman's responsibilitiesinclude: developing and maintaining divisional poli-cies and objectives;establishing,evaluating, andimproving divisional programs and curricula; en-forcingacademic standards;preparingcourseschedules;assistingthe dean in the recruiting andhiring of faculty, evaluating faculty, and recom-mending them for reappointment, promotion, andtenure; and advising and recruiting students. Divi-sion chairmen also communicate the College's poli-cies to the faculty; represent their division inside280 NLRB No. 50 MARYMOUNT COLLEGE .487and outside the College;prepare and administer itsannual budget;maintain costs; allocate facultyfunds;administerdivisionalfacilities;maintainequipment;requisition supplies; and hire, supervise,and' evaluate staff personnel.The divisionchairmenreceive $10,000 to $14,000 in addition to their pro-fessional salaries.They may teach up to 12 hoursper week and are evaluated by the dean.On 19 August 1974 following a Board-conductedelection the Union was certified as the exclusivebargainingrepresentative of the Employer-Petition-er's faculty and professional employees.3Pursuantto an RM petition filed by the Employer-Petitionerin 1976 another election was held and on 18August 1976 the Unionwas againcertified as thecollective-bargaining representative for the sameunit.4Since 1974 the parties have entered into aseriesof collective-bargainingagreements andthrough negotiations also have agreed to certainexclusions from the original certified bargainingunit for positions that had taken on either manage-rial or supervisory responsibilities. The most recentcollective-bargaining agreement between the par-ties,effectivefromSeptember 1979 throughAugust 1981, describes the bargaining unit as fol-lows:,All full-time and regular part-time teachingfaculty with rank and including full-time pro-fessionally qualified librarians * and counselorsand the chief librarian and excluding divisionchairmen, all other professional employees, ad--ministrative employees, office clerical employ-ees,managerial employees,guards and supervi-sors as defined in the National Labor RelationsAct, as amended.There are two classificationsin issue-that ofprogram coordinators and that of professional li-brarians. The Acting Regional Director found thatneither the program coordinators nor the profes-sional librarians were managerial or supervisory be-cause they neither effectively determine or controlthrough a collegial decision-making process anyacademic or administrative matters nor exercise orpossessanyof the traditional indicia of supervisorystatus.Therefore, the Acting Regional DirectoraThe unit in which theUnion wascertified asthe collective-bargam-mg representative in Case 5-RC-8944 is describedas follows:All full-time and regular part-time faculty and professional em-ployees,including department chairmen,nursing instructors, danceprofessors,psychologyinstructors,assistantphilosophyprofessors,science professors,director of campusministry,librarian,assistant li-brarian, acquisitions librarian,vocational counselor,and director ofAvcrV program employed by the Employerat itsArlington, Vir-ginia location,excluding all other professional employees, administra-tive employees,officeclerical employees,managerial employees,guards and supervisors as definedin the Act asamended4Case 5-RM-800.There are 44 full-time and 56part-time facultymembersclarified the 'unit to include these classifications.'The Employer-Petitioner contends that the ActingRegional, Director should have excluded them onthe ground that theyare managerialand/or super-visory employees under the guidelines set forth bythe Supreme Court inNLRB v. Yeshiva University,444 U.S. 672 (1980).InYeshivathe Court definedmanagerialemploy-ees as those employees who formulate and effectu-ate managementpolicies by expressingand makingoperative the decisions of their employer throughtaking or recommending discretionary actions thateffectively control or implement employer policy.The Court noted, however, that it was notsuggest-ing an "application of the managerial exclusion thatwould sweep all professionals outside the Act inderogation of Congress' expressed intent to protectthem." The Court further noted:5[O]ther factors not present here may enter intothe analysis in other' contexts. It is plain, forexample, that professors may not be excludedmerely because they determine the course con-tent of their own courses, evaluate their ownstudents,and supervise their own research.There thus may be institutions of higher learn-ing unlike Yeshiva where the faculty are en-tirely or predominantly nonmanagerial. Therealsomay be faculty members at Yeshiva andlike universities who properly could be includ-ed in a bargaining unit. It may be that a ration-al line could be drawn between tenured anduntenured faculty members, depending uponhow a faculty is structured and operates. Butwe express no opinion on these questions, forit is clear that the unit approved by the Boardwas far too broad.Applying this rationale to the instant case, it isclear that the Employer has failed to meet thestandard for collegial governance pursuant towhich the Supreme Court found theYeshivafacul-ty to be "managerial." Therefore, for thereasonsdiscussed below, we do not agree with the Em-ployer-Petitioner's contentions.The Acting Regional Director found and therecord shows that in 1976 the College abolished itsdiscipline-based departments and developed fouracademic divisions:Arts and Sciences,BusinessAdministration,Education,andHuman HealthServices. Each academic division is headed by a di-vision chairman. The position of program coordi-nator was also created at this time with four coor-dinators appointed in .1976and1977, two in 1979,and five in the fall of 1981. A program coordinatorId. at 690-691 fn. 31 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceives a stipend of $2000 over and above his/herfaculty salary.All program coordinators are full-time faculty who are appointedby the dean withconsultation from the division chairman for 9months at a time.The program coordinators alsoteach in the program they coordinate. Consequent-ly, they have played a significant role in the devel-opment of their programs and courses and ofteneach wasthe only facultymember teaching a par-ticular subject at that time.Thus, they have pro-posed and/or taught most of the new courses insti-tutedwithin their division.Program coordinatorsare normally assigned the task of ascertaining re-quirements for accreditation,evaluating the pro-gram,and recommending changes to obtain accred-itation.They also have played a major role in thedevelopment of methods and materials for courseswhich are approved by the division chairman andthe dean, some of which have been used by part-time faculty hired later to teach that course. Theprogram coordinators devote approximately 2-6hours per week to these responsibilities during their40- to 50-hour workweek,which includes a regularfull teaching load of 12 hours. Some have receivedoverload pay when teaching beyond the 12-hourweekly limit.Program coordinators are responsiblefor orienting new part-timefaculty and instructors(nonunit employees)to the College and their par-ticular program or course. Coordinators generallydo not receive copies of course syllabi nor are thefaculty required to give copies to them. The recordshows that the bulk of the coordinators' work isperformed either at the beginning or at the end ofeach semester.Although program coordinatorshave written job descriptions, none is evaluated asa coordinator but rather as a faculty member. Divi-sion chairmen are responsible for evaluating the co-ordinators and for making independent recommen-dations of faculty for tenure and other promotions.In sum,while the program coordinators haveplayed significant roles in the initiation,develop-ment,and maintenanceof courses within their divi-sions and have ongoing contact with nonunit part-time faculty regarding these courses(share offices,syllabi,etc.),we fmd that the time spent on thesefunctions is incidental or in addition to their pri-mary teaching functions and responsibilities. Fur-ther, these particular duties are not limited to coor-dinators;other faculty have proposed, developed,and implemented new courses and performed othercoordinator duties.Although some coordinatorshave identified suitable part-time instructors for thedivision chairman's consideration in the course ofdeveloping certain courses, we find that such infor-mal and casual identification is an insufficient indi-cationof the ability to effectivelyrecommend fac-ulty for hire. The record is clear that effective rec-ommendation for hiring rests with the divisionchairmen and that final hiring authority is exercisedby the dean. Further, what narrow role the coordi-nators appear to play is not a formal ongoing proc-ess, and we find that it is of a substantially differentcharacter from that contemplated by the Court inYeshiva.The program coordinators also do not de-termine the courses to be taught or course sched-ules.New courses are first approved by the divi-sion chairman and then by the curriculum commit-tee composea of the dean as chairman and otherdivision chairmen and administrative offices. Pro-gram coordinators do not participate in budgetarymatters,promotions,salarydeterminations,orteaching loads.Theydo not evaluate faculty mem-bers nor are they involved in financial and econom-ic planning. Thus, we conclude that the programcoordinators do not exercise control over areasfound by the Court inYeshivato be indicative ofmanagerial status. Regarding the supervisory issue,the control the coordinators exercise is limited tothe programs which they coordinate and this con-trol is based on their professional expertise and un-derstanding of their field and the goals and pur-poses of the course. Therefore, we find that theprogram coordinators are neither managerial norsupervisory employees. Accordingly, as the recordevidence establishes the employees involved hereare professional employees within the meaning ofthe Act, we find that they are properly included inthe unit asclarified.The parties also disagree as to the unit placementof four professional librarians (reference librarian,catalog librarian, public services librarian, and ac-quisitions librarian). The Employer-Petitioner, con-trary to the Union, contends that they should beexcluded because they are managerial and/or su-pervisory employees. The Acting Regional Direc-tor found and the record shows that the library isheaded by the director of library services, andstaffed by the four professional librarians namedabove, four full-time nonunit technical employees,and several nonunit part-time librarians and studentworkers.The reference librarian spends two-thirds of hertime staffing the reference desk, which involvesproviding "reference assistance to library and tele-phone patrons." She also performs some acquisitionduties in a faculty liaison program aimed at increas-ing faculty participation in the book selection proc-ess, including the routing of publisher's catalogsand book reviews to the faculty for their opinions.The remainder of the reference librarian's time isspentgivingbibliographic instruction throughworkshops and lectures to faculty and students. MARYMOUNT COLLEGEThe Acting Regional Director found that the refer-ence librarian does not supervise any staff.The catalog librarian is responsible for process-ing library acquisitions,preparing statistical recordsand reports on cataloging problems, and determin-ing needed changes in the classification system. Shealso is involved in the acquisition faculty liaisonprogram and interfaces with the nursing faculty.The catalog librarian's responsibility for the catalogtechnician is limited to encouraging productivity,reviewing work for typographical errors, and pro-viding answers to the technician's questions basedon the catalog librarian's professional knowledge.The record supports the Acting Regional Direc-tor's finding that the catalog librarian does not su-pervise the technician who reports directly to thedirector." The record indicates that the director isthe only individual in this department with thepower to hire, fire, evaluate, give time off, and per-form the other functions indicative of supervisorystatus.The public services librarian is responsible forproviding assistance and instruction to the Col-lege's faculty and students in the use of the li-brary's facilities and overseeing the developmentand organization of the reference and circulationdepartments. There is some overlap of duties withthe reference librarian. The public services librarianalsoadministersthe"Inter-LibraryLoan Pro-gram."Working with the public services librarianis a part-time reference librarian and a circulationsupervisor. The public services librarian is general-ly responsible for the two nonunit employees' flowof work, but does not give them day-to-dayassign-ments or perform other supervisory functions re-garding them because the technicians are requiredto perform their job duties without supervision.The director of libraryscienceshas involved thepublic services librarian in the hiring process forthree positionswithin her department. This in-volvement was limited to informing the applicantsof the job duties and indicating to the director,who had initially screened and interviewed the ap-plicants,whether their personalities were compati-ble with the existing staff. The record also showsthat on several other occasions other librarians andtechnical staff members have been asked their opin-ions of job applicants. On this record the evidenceis insufficient to establish that the public services li-brarian's opinion was given more effect than those6The Acting Regional Director found that library technicians typical-lywork under the general direction of a professional librarian Recordtestimony also indicates that the catalog librarian had never evaluated thecatalog department staff untilMarch 1982,severalmonths before thehearing ended,when she was instructed by the director to perform a lim-ited evaluation of the catalog technician.However,the director made thefinal evaluation decisions489of the other librarians or the technicians or that herlimited role had sufficient impact on the final hiringdecisions of the director. Therefore, we do not findthat this evidence establishes that the public serv-ices librarian is a statutory supervisor.The acquisitions librarian is responsible for de-velopingand maintainingthe library's collection ofbooks and periodicals through the establishment ofpolicies and procedures for the purchase or dona-tion of materials.Working with the acquisitions li-brarian is an acquisitions technician and a serialstechnician.Both technicians are nonunit employees.There is limited testimony that the acquisitions li-brarian is responsible for answering the serials tech-nician's questions,assigning nonroutine tasks, andevaluating the serials technician.However, therecord is devoid of testimony that the acquisitionslibrarianhas evaluated either of the technicians.Nor does the record show supervisory or oversightfunctions by the acquisitions librarian over the ac-quisitions technician,who, it appears, works inde-pendently.Rather, the Acting Regional Directorfound, and we agree, that the working relationshipsbetween the professional librarians and the librarytechnicians are typical of the relationship betweena professional and a technician, and that any spo-radic exercise of supervisory duties performed bythe librarians over the technicians or part-time non-unit employees is insufficient to establish that theyare supervisory within the meaning of the Act. Therecord is clear that the director of library servicesis the only individual within the library who exer-cisesmanagerialand supervisory authority. Boththe professional librarians and the technical em-ployees report to the director and she determinestheir overall and day-to-day job duties. The direc-tor is also the only person who establishes salaries,keeps the timecards, grants time off, establishesprocedures and actions, develops the budget, ap-proves expenditures, hires and fires personnel, andhas final authority on the types of books and othermaterials in the library. Therefore, we concludethat the professional librarians are not managerialemployees or supervisors within the meaning of theAct.Accordingly, we shall clarify the unit to includethe program coordinators' and professional librar-ians.87See Loretto Heights College,264 NLRB 1107, 1102 (1982)8TheActing RegionalDirector found that the programcoordinatorsand professionallibrarians do not spend 50 percent of their timesupervis-ing nonunit employeesApplyingAdelphiUniversity,195NLRB 639(1972), and NewYorkUniversity, 205 NLRB 4 (1973), he found that theywerenot therefore statutorysupervisorsWe find it unnecessary to relyon this discussion inasmuch asthe record evidencediscussed above failsto provide a sufficientindependentbasis forfindingthat theprogram co-ordinators and professional librarians are supervisorsBradford College,261 NLRB 565, 567 (1982) 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERtion, affiliatedwith National Education Associa-It is ordered that the certifications in Cases 5-tion, are clarified by specifically including in theRC-8944 and 5-RM-800, heretofore issued to theappropriate unit the classifications of program co-Marymount College of Virginia Faculty Associa-ordinator and professional librarian.